Title: [Monday July 1. 1776.]
From: Adams, John
To: 


      Monday July 1. 1776. A Resolution of the Convention of Maryland, passed the 28th. of June was laid before Congress and read: as follows: That the Instructions given to their Deputies in December last, be recalled, and the restrictions therein contained, removed, and that their Deputies be authorised to concur with the other Colonies, or a Majority of them, in declaring the United Colonies free and independent States: in forming a Compact between them; and in making foreign Alliances &c.
      Resolved that Congress will resolve itself into a Committee of the whole to take into Consideration the Resolution respecting Independency.
      That the Declaration be referred to said Committee.
      The Congress resolved itself into a Committee of the whole. After some time The President resumed the Chair and Mr. Harrison reported, that the Committee had come to a Resolution, which they desired him to report and to move for leave to sit again.
      
      The Resolution agreed to by the Committee of the whole being read, the determination thereof, was at the Request of a Colony postponed till tomorrow.
      I am not able to recollect, whether it was on this, or some preceeding day, that the greatest and most solemn debate was had on the question of Independence. The Subject had been in Contemplation for more than a Year and frequent discussions had been had concerning it. At one time and another, all the Arguments for it and against it had been exhausted and were become familiar. I expected no more would be said in public but that the question would be put and decided. Mr. Dickinson however was determined to bear his Testimony against it with more formality. He had prepared himself apparently with great Labour and ardent Zeal, and in a Speech of great Length, and all his Eloquence, he combined together all that had before been written in Pamphlets and News papers and all that had from time to time been said in Congress by himself and others. He conducted the debate, not only with great Ingenuity and Eloquence, but with equal Politeness and Candour: and was answered in the same Spirit.
      No Member rose to answer him: and after waiting some time, in hopes that some one less obnoxious than myself, who had been all along for a Year before, and still was represented and believed to be the Author of all the Mischief, I determined to speak.
      It has been said by some of our Historians, that I began by an Invocation to the God of Eloquence. This is a Misrepresentation. Nothing so puerile as this fell from me. I began by saying that this was the first time of my Life that I had ever wished for the Talents and Eloquence of the ancient Orators of Greece and Rome, for I was very  sure that none of them ever had before him a question of more Importance to his Country and to the World. They would probably upon less Occasions than this have begun by solemn Invocations to their Divinities for Assistance but the Question before me appeared so simple, that I had confidence enough in the plain Understanding and common Sense that had been given me, to believe that I could answer to the Satisfaction of the House all the Arguments which had been produced, notwithstanding the Abilities which had been displayed and the Eloquence with which they had been enforced. Mr. Dickinson, some years afterwards published his Speech. I had made no Preparation beforehand and never committed any minutes of mine to writing. But if I had a Copy of Mr. Dickinsons before me I would now after Nine and twenty Years have elapsed, endeavour to recollect mine.
      Before the final Question was put, the new Delegates from New Jersey came in, and Mr. Stockton, Dr. Witherspoon and Mr. Hopkinson, very respectable Characters, expressed a great desire to hear the Arguments. All was Silence: No one would speak: all Eyes were turned upon me. Mr. Edward Rutledge came to me and said laughing, Nobody will speak but you, upon this Subject. You have all the Topicks so ready, that you must satisfy the Gentlemen from New Jersey. I answered him laughing, that it had so much the Air of exhibiting like an Actor or Gladiator for the Entertainment of the Audience, that I was ashamed to repeat what I had said twenty times before, and I thought nothing new could be advanced by me. The New Jersey Gentlemen however still insisting on hearing at least a Recapitulation of the Arguments and no other Gentleman being willing to speak, I summed up the Reasons, Objections and Answers, in as concise a manner as I could, till at length the Jersey Gentlemen said they were fully satisfied and ready for the Question, which was then put and determined in the Affirmative.
      
      Mr. Jay, Mr. Duane and Mr. William Livingston of New Jersey were not present. But they all acquiesced in the Declaration and steadily supported it ever afterwards.
     